Case 1-Llo-40949-cec DOC Zo Filed Ol/lo/ly entered Olflo/iy Qol2oi0l

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK

 

IN RE: Case No.: 18-45949-cec
Anthony Sylvester, Chapter 13

Debtor(s). NOTICE OF APPEARANCE

 

SIR/MADAM:

PLEASE TAKE NOTICE that Kiva James, Esq., PLLC, hereby appears in the above action,
and demands that all papers in the case be served on Kiva James, Esq., PLLC, as attorney for the herein

Debtor, at the address stated below.

PLEASE TAKE FURTHER NOTICE that the foregoing demand includes, without limitation,
a demand for any and all orders and notices of any application, including notice of any motion, petition,
pleading, request, complaint or demand, whether formal or informal, whether written or oral, or whether
transmitted or conveyed by mail, delivery, telephone, telegraph, telex or otherwise, which affects the

debtor or the property of the debtor.

Dated: January 15, 2019

Brooklyn, New York

 

KIVA , ESQ., PLLC

Attorneys for the Debtor

By: Kiva James, Esq.

344 Ave U, Suite 628, Brooklyn, NY 11223
PH: (347) 764-2540 / FX: (347) 342-3197

Email: kivajamesesquire@hotmail.com

 
